Citation Nr: 0428128	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  99-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation for 
service-connected residuals of a left knee injury with slight 
laxity, in excess of 10 percent.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a left 
hip and left leg injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from September 1972 to October 
1975. 

The issues on appeal come before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, in which the RO granted 
service connection and an initial 10 percent disability 
evaluation for residuals of a left knee injury and denied 
service connection for a low back disorder and a left hip and 
left leg injury.  The veteran filed a timely appeal.

In February 2001, the Board remanded this case for additional 
development including compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case is once more before 
the Board for appellate consideration.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious  handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 


Following a longitudinal review of the record, including the 
veteran's service medical records and the postservice VA and 
private medical records, the Board notes that it remains 
unclear, clinically, whether any claimed low back, left hip 
and/or leg disability(ies), if present, is/are etiologically 
related to active duty or to a service-connected left knee 
disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Also, the current nature and extent of severity of the 
veteran's service-connected left knee disability remains 
unresolved, clinically.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Accordingly, the veteran should be afforded a VA 
orthopedic examination by an orthopedic surgeon with benefit 
of review of the claims file in order to adequately address 
the issues on appeal.  

The United States Court of Appeals for Veteran's Claims 
(CAVC) has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Significantly, the veteran should be notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims on 
appeal.  38 C.F.R. § 3.655 (2003).

Also, the Board notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
(DC) 5260 (leg, limitation of flexion), and DC 5261 (leg, 
limitation of extension) for disability of the same joint.  
The new VA General Counsel Opinion should be considered in 
connection with the veteran's claim of entitlement to an 
increased evaluation for service-connected left knee 
disability. 

In a statement sent directly to the Board (received on 
September 22, 2004), the veteran noted that medical records 
on file at the VA Medical Center(MC) in Valdosta, Georgia, 
show he was fitted for a knee brace and revealed findings of 
limitation of motion of the knee.  As these records do not 
appear to be currently on file, an attempt should be made to 
obtain such treatment records for appellate consideration.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  In this regard, the veteran should be 
contacted and requested to identify the 
approximate dates of treatment for his 
service-connected left knee disorder at 
the Valdosta VAMC which encompassed 
fitting him for a knee brace and referred 
to findings of limitation of motion of 
the left knee.  

Following receipt of the veteran's 
response, an attempt should be made to 
obtain such records and associate them 
with the claims file. 

If any records are unobtainable for 
whatever reason, the veteran should be 
notified of such fact and of any further 
action to be taken with respect to the 
claim.

3.  The veteran should be accorded a 
special VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
medical specialist, including on a fee 
basis, if necessary, for the purpose of 
ascertaining whether any low back 
disability, left hip and/or left leg 
disability, if present, is/are 
etiologically related to active duty or 
to a service-connected left knee 
disability as well as to determine the 
current nature and extent of severity of 
the veteran's service-connected left knee 
disability.  (The veteran should be 
notified that failure to report for any 
scheduled VA examination(s) without good 
cause shown may adversely affect the 
outcome of his claims on appeal.  38 
C.F.R. § 3.655.  A copy of the notice 
letter should be placed in the claims 
file.)

The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59, and a 
separate copy of this Remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted. 

Upon completion of a review of the claims 
file and orthopedic examination of the 
veteran, the orthopedic surgeon should 
answer the following questions:

(a) Does the veteran have a current low 
back disability, left hip and/or left leg 
disability and if so, what is its/their 
nature?

(b) Is it at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any current low back 
disorder, left hip and/or left leg 
disability, if present, is/are related to 
active service, or if preexisting active 
service was/were aggravated thereby?

(c) In the alternative, for each 
orthopedic disorder found, is it as 
likely as not that any current low back 
disorder, left hip and/or left leg 
disability, if present was/were caused by 
or permanently worsened by the service-
connected left knee disability?

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the orthopedic surgeon must 
address the following medical issues:

(d) The baseline manifestations that are 
due to the effects of the low back 
disorder, left hip and/or left leg 
disability, if present;

(e) The increased manifestations of the 
low back disorder, left hip and/or left 
leg disability, that, in the orthopedic 
surgeon's opinion, are proximately due to 
the service-connected left knee 
disability based on medical 
considerations, and

(f) The medical considerations supporting 
an opinion that increased manifestations 
of the any current low back disorder, 
left hip and/or left leg disability 
is/are proximately due to the service-
connected left knee disability.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including weakness, 
instability of the service-connected left 
knee, active and passive range of motion 
in degrees, and comment on the functional 
limitations, if any, caused by the 
service-connected left knee disability in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  

(i) Does the service-connected left knee 
disability cause weakened movement, 
crepitation, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(ii) With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the left knee, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing.  
The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.  The examiner 
should determine whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee 
disability.

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
report and any expressed opinions should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West , 11 Vet. 
App. 268 (1998). 

5.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the veteran's claims of 
entitlement to service connection for a 
low back disorder, and residuals of a 
left hip and left leg injury on a direct 
and secondary basis and entitlement to an 
initial increased evaluation for service-
connected left knee disability should be 
readjudicated with consideration of the 
applicability of the provisions of 38 
C.F.R.§ 3.321(b)(1). 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the appellant and representative 
should be issued a SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertaining to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





